PER CURIAM.
We affirm the Final Order of the Office of Financial Regulation in all respects. We highlight Appellant’s Points I and II only, to hold that Appellant did not preserve those issues for appellate review. “It is well-established that for an issue to be preserved for appeal, it must be raised in the administrative proceeding of the alleged error.” Dep’t of Bus. & Prof'l Regulation, Constr. Indus. Licensing Bd. v. Harden, 10 So.3d 647, 649 (Fla. 1st DCA 2009) (citing Yachting Arcade, Inc. v. Riverwalk Condo. Assoc., Inc., 500 So.2d 202, 204 (Fla. 1st DCA 1986)). “[A] party cannot argue on appeal matters which were *1291not properly excepted to or challenged in the administrative tribunal.” Pullen v. State, 818 So.2d 601, 602 (Fla. 1st DCA 2002); see also Palm Constr. Co. of W. Fla. v. Dep’t of Fin. Servs., 153 So.3d 948, 949 (Fla. 1st DCA 2014). Here, as to Points I and II, we find that Appellant met Appellee’s arguments below “with silence” and therefore, failed to preserve these appellate issues for review. Goodwin v. Fla. Dep’t of Children & Families, 194 So.3d 1042 (Fla. 1st DCA 2016).
AFFIRMED.
RAY, BILBREY, and JAY, JJ., concur.